DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	Applicant's submission filed on 2/1/2021 has been entered.	The present application is being examined under the pre-AIA  first to invent provisions. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	Claim 2 is objected to because of the following informalities:  
“the Zr compound” in line 2 should be amended to “the zirconium compound” to invoke full and proper antecedent basis (as previously recommended and presented in the Examiner-proposed corrections for compact prosecution purposes- see prior Office Action section 7, p. 8) 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The prior Office Action rejections of claim 1, and thus dependent claim 2, claim 2, and claim 3 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of the amendments filed.
The prior Office Action rejections of claim 1, and thus dependent claim 2, claim 2, and claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed.

4.	Claim 1, and thus dependent claims 2 and 4, claim 2, and claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
A)	Claim 1 recites that the one or more Zr compounds are each represented by the chemical formula of Lix(Zr1-yAy)O2 with the subsequent ranges of “wherein x, y and z are 2.0 < x < 8.0; 0 < y < 1.0; and 2.0 < z < 6.0, respectively.”  There is no “z” recited in the chemical formula rendering the claim indefinite.  The issue is further compounded by requiring that the one or more compounds includes Li2ZrO3 which is outside of the scope of the presented chemical formula.  Claim 3 is presented as an independent incorporating the subject matter of claim 1 and is thus rejected for the same reasons. 
B)	Claim 1 recites a mixing step utilizing “a zirconium compound having an average particle diameter of 0.1 μm to 4.0 μm.”  Claim 2 then recites, “the Zr compound in the mixing step comprises zirconium oxide having an average particle diameter of not more than 4.0 μm” which the Examiner assumes is meant to be “the zirconium compound in the mixing step comprises zirconium oxide having an average particle diameter of not more than 4.0 μm” (not the 112 issue; this is objected to above).  The issue with respect to indefiniteness is that it is not clear whether the bottom of the first range (0.1 μm) is applicable to this average particle diameter range or not given the recitation of “not more than 4.0 μm” does not serve to limit the already-recited upper range of claim 1.  
	Appropriate correction is required.  

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


6.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites that “the one or more Zr compounds includes Li2ZrO3”  Newly added claim 4 recites, “wherein the one or more Zr compounds is Li2ZrO3.”  Claim 4 fails to present any further limitations not already presented in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Compact Prosecution Claims
7.	The claims as presented are indefinite to the point of not being examinable for prior art purposes as detailed above in the rejection under 35 U.S.C. 112(b)/second paragraph given there is a chemical formula that has a range for a component “z” that does not exist in the formula.  Furthermore, it is not clear how the claim then require Li2ZrO3 to meet the chemical formula presented of Lix(Zr1-yAy)O2.   
	For the sake of compact prosecution purposes, the claims will be examined for prior art purposes as if the chemical formula recited was:  Lix(Zr1-yAy)Oz  and this interpretation will be subsequently referred to as the “compact prosecution claims”	

Claim Rejections - 35 USC § 102
8.	The rejection of the prior compact prosecutions claims 1 and 3 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ni et al., “Improved electrochemical performance of layered LiNi0.4Co0.2Mn0.4O2 via Li2ZrO3 coating, Electrochemica Acta, 53 (2008), 3075-3083, available online 19 Nov 2007 (hereinafter “Ni”) (copy previously provided) is withdrawn in view of the amendments filed.  Ni is silent as the average particle diameter of the zirconium compound utilized in the mixing step as amended into the claim.  All rejections pending from this rejection are withdrawn.

Claim Rejections - 35 USC § 103
9.	The rejection of the compact prosecution claims 1-3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujino et al. (JP 2008-311132) (machine translation previously provided) (hereinafter “Fujino”) is maintained.  Newly added claim 4 is also rejected under this heading; thus:

	Compact Prosecution Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujino et al. (JP 2008-311132) (machine translation previously provided) (hereinafter “Fujino”).
Regarding claim 1, Fujino teaches a process for producing lithium composite oxide particles comprising the steps of:
mixing a “cobalt material” that is defined as including one or more type of elements including nickel and manganese (Mn) (P21, 28, 38) (i.e., “nickel-cobalt-manganese-based compound particles”) with a zirconium raw material (“zirconium compound”) and a lithium raw material including lithium carbonate (“a lithium compound”) (P19, 69), and then

wherein the average particle diameter of the “cobalt material” that is defined as including one or more type of elements including nickel and manganese (Mn) (P21, 28, 38) (i.e., “nickel-cobalt-manganese-based compound particles”) is 1.0 μm or less (P19) [claimed range is 1.0 μm to 25.0 μm], and the average particle diameter of the zirconium compound has an average particle diameter of 1.0 μm or less (P19, 40) with a preferable mean particle diameter of 0.1-0.8 μm [claimed range is 0.1 μm to 4.0 μm], thereby establishing a prima facie case of obviousness for each of the claimed ranges given in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Fujino teaches wherein the lithium composite oxide particles comprise:
a core particle comprising a lithium composite oxide comprising nickel, cobalt and manganese (P21, 28, 38); and
a surface of the core particle, the surface of the core particle comprising one or more Zr compounds and represented by the compact prosecution chemical formula:
Lix(Zr1-yAy)Oz
wherein x, y and z are 2.0 < x < 8.0;  0 < y < 1.0; and 2.0 < z < 6.0, respectively; and A is at least one element selected from the group consisting of Mg, Al, Ca, Ti, Y, Sn and Ce (P14-17, 29), 
wherein the one or more Zr compounds includes Li2ZrO3 (P29), and a content of Zr derived from the one or more Zr compounds is 0.05 to 1.0% by weight based on a total weight of the lithium composite oxide particles (P14, 31); and
prima facie case of obviousness given in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).	
Regarding claim 2, Fujino teaches wherein the zirconium compound of the mixing step comprises zirconium oxide having an average particle diameter of 1.0 μm or less (P19, 40) with a preferable mean particle diameter of 0.1-0.8 μm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 3, Fujino teaches a non-aqueous electrolyte secondary battery (P44, 60-67) using the lithium composite oxide particles produced according to claim 1 as a positive electrode active substance or as a part thereof (the rejection of claim 1 entirely incorporated into the present rejection).  
Of note is that the claim is a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product that are not already required within the claim.  As such, Fujino’s lithium composite oxide particles meet all of the required structural features of claim 1.   2113.
Regarding claim 4, Fujino teaches the one or more Zr compounds is Li2ZrO3 (P29).

Response to Arguments
10.	Applicant’s arguments with respect to the claims have been fully considered.  The prior Office Action rejections of record are either withdrawn or updated to reflect the amendments provided to the claims and not repeated here.  With respect to the maintained prior art rejection under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujino et al. (JP 2008-311132), Applicant argues:
	1) As discussed above, Fujino does not particularly concern nickel-cobalt-manganese-based compound particles, but rather those containing Mg and Al, such as LiCo0.987Mg0.01Al0.003O2. 

	Response:  A patent is relevant for all it contains.   In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Disclosed examples do not constitute a teaching away from a broader disclosure. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  
	Accordingly the specific example cited above does not teach away from the broader disclosure which explicitly teaches mixing a “cobalt material” that is defined as including one or more type of elements including nickel (Ni) and manganese (Mn) (P21, 28, 38) (i.e., “nickel-cobalt-manganese-based compound particles”).  Accordingly, Fujino teaches the use of nickel-cobalt-manganese based compound particles as claimed and the argument is not held as persuasive.

2) Further, when discussing cobalt oxide particles, Fujino teaches that when the mean particle diameter of the action particles of cobalt oxide exceeds 1.0 micrometer, a Zr compound 
Thus, Fujino does not teach or suggest a person of ordinary skill in the art to specifically select nickel-cobalt-manganese-based compound particles having an average particle diameter of 1.0 um to 25.0 um to be mixed with the recited zirconium compound and lithium compound, as required by the claimed process. The skilled person would also not have had a reasonable expectation that surface treatment of the larger-sized nickel-cobalt-manganese-based compound particles with Zr compound would be successful.  On the other hand, as described above, the claimed process provided lithium composite oxide particles having excellent secondary battery properties when used as a positive electrode active substance.  For at least the above reasons, Applicant respectfully submits that the claimed invention is also nonobvious over Fujino.

Response:  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); MPEP 2123.  The mean particle diameter as taught by Fujino includes a range of 1.0 μm or less (P18), and the claimed range is 1.0 μm to 25.0 μm.  In cases where claimed ranges  "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05.  Thus, the argument is rendered moot on this basis alone.
Furthermore, the following case law is pertinent to the instant scenario (MPEP 2144.05, Section III-B):  Teaching away was not established in In re Geisler, 116 F.3d 1465, 1471, 43 USPQ2d 1362, 1366 (Fed. Cir. 1997) (Applicant argued that the prior art taught away from use of a protective layer for a reflective article having a thickness within the claimed range of "50 to 100 Angstroms." Specifically, a patent to Zehender, which was relied upon to reject applicant’s claim, included a statement that the thickness of the protective layer "should be not less than about [100 Angstroms]." The court held that the patent did not teach away from the claimed invention. "Zehender suggests that there are benefits to be derived from keeping the protective layer as thin as possible, consistent with achieving adequate protection. A thinner coating 
Likewise, it is considered an obvious expedient to one having ordinary skill in the art to focus on the average particle diameter at the top of Fujino’s range- including a value that overlaps with a value presented in the instant range (1.0 μm) rendering the range prima facie obvious- and to further explore average particle diameter values above that range.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729